07/06/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0456



                            No. DA 21-0456

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

NEIL LYNN NUNES,

           Defendant and Appellant.


                                ORDER

     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Kelsey McAlpine

is granted an extension of time to and including August 25, 2022,

within which to prepare, file, and serve the transcripts requested on

appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                      July 6 2022